 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   MELVIN HODGES,                                     Case No. 1:18-cv-00790-AWI-EPG (PC)
11                 Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
12         v.
                                                        (ECF Nos. 17 & 26)
13   ANDRE MATEVOUSIAN, et al.,
14                 Defendants.
15

16          Melvin Hodges (“Plaintiff”) is a federal prisoner proceeding pro se with this civil rights
17   action. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §
18   636(b)(1)(B) and Local Rule 302. This case is pled as a Bivens matter and is proceeding “on
19   Plaintiff’s claims for unconstitutional conditions of confinement against defendants
20   Matevousian, Cassity, and Hurte.” See Doc. No. 6. Specifically, Plaintiff complains that the
21   lights are no longer turned off at night at the Atwater federal prison and, as a result, Plaintiff is
22   suffering from sleep deprivation. See Doc. No. 1.
23          On April 12, 2019, Defendants filed a motion to dismiss. See Doc. No. 17.
24          On October 29, 2019, the magistrate judge entered findings and recommendations
25   (“F&R”). See Doc. No. 26. The F&R recommended granting the motion to dismiss and
26   dismissing the Bivens claims against the defendants with prejudice. See id. The F&R also
27   recommended permitting the case to proceed on Plaintiff’s request for injunctive relief. See id.
28

                                                      1
 1           The parties were provided an opportunity to file objections to the F&R. On November
 2   12, 2019, Plaintiff filed objections. See Doc. No. 27. On November 21, 2019, Defendants filed
 3   their objections. See Doc. No. 28.
 4           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 5   Court has conducted a de novo review of this case.
 6           With respect to Plaintiff’s objections, those objections simply emphasize the extreme
 7   negligence of the Defendants. However, that is not the standard for permitting a Bivens matter.
 8   As the F&R correctly concluded, recognizing a Bivens claim for allegedly unconstitutional
 9   lighting practices is inappropriate. See Doc. No. 26 (applying Ziglar v. Abbasi, 147 S.Ct. 1843
10   (2017)).
11           With respect to Defendants’ objections, Defendants argue that the motion to dismiss
12   should be granted in its entirety and the case dismissed. Defendants contend that Bivens is the
13   only bases pled for relief and that Bivens does not provide for equitable relief. Defendants argue
14   that, at most, Plaintiff should be granted leave to file an amended complaint that identifies proper
15   authority for equitable relief.
16           After review, the Court agrees with Defendants and respectfully disagrees with the F&R.
17   “[M]oney damages is the remedy under Bivens.” Ministerio Roca Solida v. McKelvey, 820 F.3d
18   1090, 1094 (9th Cir. 2016). “Bivens does not encompass injunctive and declaratory relief where,
19   as here, the equitable relief sought requires official government action.” Id. at 1093. Because
20   Bivens is the only basis for relief that is pled in the Complaint, Plaintiff cannot obtain the
21   equitable relief he seeks, i.e. bringing the camp nighttime lighting to acceptable standards.
22   Therefore, dismissing the Complaint entirely is appropriate. See id. However, it may be possible
23   for Plaintiff to identify authority or legal a basis for seeking injunctive relief. See Zavala v. Rios,
24   721 F. App’x 720, 721-22 (9th Cir. May 2, 2018) (noting that equitable relief may be possible
25   against a prison through 5 U.S.C. § 702, 28 U.S.C. § 1361, or 28 U.S.C. § 1331). Therefore, the
26   Court will dismiss the Complaint with leave to amend in order to give Plaintiff the opportunity
27   to identify a non-Bivens basis for equitable relief.
28           With this modification, the Court will adopt the F&R and dismiss the Complaint.

                                                       2
 1            Accordingly, THE COURT HEREBY ORDERS that:
 2            1. The findings and recommendations issued on October 29, 2019, are ADOPTED
 3                 consistent with this order;
 4            2. Defendants’ motion to dismiss (Doc. No. 17) is GRANTED;
 5            3. Plaintiff’s Complaint is DISMISSED as follows:
 6                 a. Plaintiff’s claim for damages under Bivens for unconstitutional conditions of
 7                      confinement against Defendants Matevousian, Cassity, and Hurte is DISMISSED
 8                      with prejudice;
 9                 b. Plaintiff’s claim for equitable relief is DISMISSED with leave to amend, as
10                      described above;1
11            4. Plaintiff may file an amended complaint with twenty-eight (28) days of service of this
12                 order;
13            5. If Plaintiff fails to file a timely amended complaint, leave to amend will be withdrawn
14                 automatically and this case will be closed without further notice.
15
     IT IS SO ORDERED.
16

17   Dated: March 6, 2020
                                                             SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26   1
       Any amended complaint must clearly and expressly identify the basis/legal authority that authorizes the equitable
     relief sought. Furthermore, the amended complaint must contain factual allegations that plausibly demonstrate
27   that Plaintiff is entitled to relief; it is not enough for plaintiff to merely list elements or state that he is entitled to
     relief in a conclusory fashion. See Iqbal v. Ashcroft, 556 U.S. 662 (2009); Levitt v. Yelp! Inc., 765 F.3d 1123,
28   1135 (9th Cir. 2014).

                                                                  3
